Citation Nr: 0535083	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-22 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the RO in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD and assigned an initial disability rating 
of 10 percent, effective May 10, 2002.

In a July 2003, statement of the case, the RO increased the 
veteran's disability rating for PTSD to 30 percent, effective 
May 10, 2002.

In June 2004, the Board remanded the case for further 
adjudication.  The case was subsequently returned to the 
Board.

In August 2005, VA's Appeals Management Center once again 
increased the veteran's disability rating for PTSD and 
assigned a 70 disability rating effective May 10, 2002.  The 
veteran continued his appeal for a higher initial rating.


FINDING OF FACT

The veteran's PTSD has resulted in symptoms approximating 
total occupational and social impairment since May 10, 2002.


CONCLUSION OF LAW

The criteria for a schedular disability rating of 100 percent 
for PTSD, has been met since May 10, 2002.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Background

VA outpatient treatment records dated from November 2001 to 
June 2005 reflect continuing psychiatric treatment for PTSD.

In April 2002 the veteran presented for a VA PTSD evaluation.  
He reported episodes of anxiety, memory loss, insomnia and 
black out spells.  During the interview he stated that he 
avoided thoughts, feelings and conversations pertaining to 
the traumas he experienced while in Vietnam.  He also 
reported that he avoided shopping, crowds and parties and had 
a marked loss of interest in activities which he once 
enjoyed, such as bowling, movies and sports.  He experienced 
severe hyperarousal symptoms which included difficulties in 
concentrating and sleep impairment.  He reported a good 
relationship with his wife of 32 years and stated that he 
spends most of his time with her.  He also reported a 
relationship with his daughter and three individuals he 
considered close friends.

The examiner commented that the symptoms of the veteran's 
PTSD had moderately affected him both socially and 
occupationally.  The Axis I diagnosis was chronic PTSD and a 
Global Assessment of Functioning (GAF) score of 45 was 
assigned.  

During a June 2003 private psychiatric evaluation, the 
veteran complained of severe sleep disturbance, daily 
intrusive thoughts, occasional flashbacks, distress at 
exposure to triggers which reminded him of past trauma, 
avoidance of conversations or topics, anhedonia, detachment 
from others, concentration and memory problems, 
hypervigilance, and exaggerated startle response.  In regards 
to his concentration and memory problems, he noted that at 
times they were so severe that he forgot his way home while 
driving and forgot where he was when in a store.    He 
experienced frequent depressed mood and thoughts of death.  
He had frequent auditory hallucinations or illusions and 
stated that he heard his name called as often as two times 
per week. 

The examiner found that the veteran was unemployed for the 
most part and he preferred to stay to himself and avoid 
crowds.  His social isolation was so severe that he had not 
eaten out at a restaurant for the last seven years.

Upon mental status examination, he reported an anxious mood, 
his affect was congruent and this thought process was linear.  
He denied hallucinations or delusions and also denied 
suicidal or homicidal ideation.  His cognition was grossly 
intact and his judgment and insight were fair.  

The physician explained that the veteran was administered 
various psychotropic medications but he was forced to 
discontinue them due to the side effects.  The physician 
opined that the veteran was unable to sustain social 
relationships and was moderately compromised in his ability 
to sustain work relationships, therefore, he was permanently 
and totally disabled and unemployable.   

The veteran was afforded a VA psychiatric examination in 
October 2003.  He reiterated his previous symptoms pertaining 
to PTSD and explained that his symptoms had increased in 
severity.  He worked part-time and had difficulty with 
interpersonal relationships.  The Axis I diagnosis was PTSD 
and a GAF score of 52 was assigned.  The examiner explained 
that the veteran suffered from moderate impairment of 
psychosocial functioning and had difficulty in tolerating 
work situations more than part-time.

During an August 2005 VA examination, the veteran again 
complained that his PTSD symptoms had increased in severity 
and he had difficulty sleeping and getting along with others.  
On examination, it was noted that he was somewhat dishelved 
and casually dressed.  He was cooperative, soft spoken, and 
somewhat of a poor historian.  His speech was short and 
directed and monotone.  His affect was constricted and his 
mood was anxious.  He denied any suicidal or homicidal 
ideation.  The Axis I diagnoses were PTSD and dysthymia.  A 
GAF score of 40 was assigned.  The examiner noted that the 
veteran experienced severe to marked PTSD with a reported 
worsening in severity and he was unemployed.

Pertinent Legal Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2005), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Where the initial evaluation following the award of service 
connection is at issue, separate evaluations can be assigned 
for separate periods of time based on the facts found.  In 
other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).

The veteran's psychiatric disorder is currently rated under 
DC 9411, which provides for evaluations under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 
(2005).

The formula provides a 70 percent rating where the disorder 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent schedular rating under the general rating 
formula is assigned for total occupational or social 
impairment, due to such symptoms as: gross impairment in 
thought processes and communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Analysis

The undisputed evidence is that the veteran has been employed 
only part-time since the effective date of service connection 
for his PTSD.  Examiners have generally concluded that the 
veteran's employment has been dramatically affected by his 
PTSD and thus his PTSD renders him unemployable.  

The October 2003 examination report contains information that 
the veteran was working part time and shows a GAF that 
contemplates only moderate symptoms.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2005).  Even that examination, however, 
contains the veteran's report that he could not keep a full-
time job.  It also appears that he was not able to maintain 
the part-time employment since the subsequent examination 
shows he had not been working "steadily" for five years.

Therefore, the weight of the evidence is that the veteran is 
unable to work due to PTSD.  He thus meets the criterion of 
total occupational impairment.

The veteran has some social functioning, inasmuch as he has 
been able to maintain a relationship generally with his 
spouse.  For the most part, however, he is isolated and he 
has little social interactions.  Accordingly, the Board finds 
that his symptoms approximate total social impairment.  
38 C.F.R. §§ 4.7, 4.21 (2005).

This level of symptomatology has been present since the 
effective date of service connection, May 10, 2002.  
Accordingly, a 100 percent schedular rating is granted from 
that date.


ORDER

An initial disability rating of 100 percent is granted for 
PTSD, effective May 10, 2002.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


